Citation Nr: 0920670	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1983 to November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Procedural history

The Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus were denied in the 
October 2005 RO rating decision.  In February 2006, the 
Veteran expressed his disagreement with that decision and 
requested review by a decision review officer (DRO).  A DRO 
conducted a de novo review of the claim and rendered a 
decision in an April 2006 statement of the case (SOC) which 
was unfavorable to the Veteran's claims.  The Veteran 
perfected his appeal in June 2006 with the timely submission 
of a VA form 9.  After the Veteran submitted additional 
evidence in support of his claim, the RO issued a January 
2008 supplemental statement of the case (SSOC) which was 
unfavorable t the Veteran's claims.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Indianapolis RO in April 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder. 

Issue no longer on appeal

The aforementioned October 2005 rating decision denied the 
Veteran's claim for an increased rating for a service-
connected right knee disability; evaluated noncompensably 
(zero percent) disabling.  The issue was included in the 
aforementioned February 2006 NOD, April 2006 SOC and June 
2006 substantive appeal.  In a January 2008 rating decision, 
the RO granted an increased rating of 
10 percent for the Veteran's service-connected right knee 
disability.  In a March 2008 letter, the Veteran withdrew his 
appeal as to the issue of an increased rating for a service-
connected right knee disability.  See a March 2008 letter 
from the Veteran and the April 2009 VA hearing transcript at 
page 2.  Accordingly, that issue, is not before the Board.  
See 38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the Veteran currently has bilateral hearing 
loss for VA purposes.  

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and such may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  The competent medical evidence of record does not 
indicate that tinnitus was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral hearing loss tinnitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated August 13, 2005 and June 16, 2006, including a request 
for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2005 and June 2006 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The August 2005 and June 2006 letters further emphasized:  
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the August 2005 and June 2006 letters 
specifically requested of the Veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
element (1), Veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed bilateral hearing loss 
and tinnitus disabilities.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
Veteran's claims of entitlement to service connection was 
denied based on elements (2), existence of a disability, and 
(3), connection between the Veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those crucial elements.  

Significantly, the Veteran received a letter which 
specifically referenced Dingess dated March 20, 2006 as well 
as in the aforementioned June 16, 2006 letter.  Those letters 
explained in detail how a disability rating and an effective 
date are assigned.

Because as discussed below the Board is denying the Veteran's 
claim, elements (4) and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and has provided him with VA audiology examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has secured the services of a representative.  He exercised 
the option of a personal hearing and was afforded one in 
April 2009 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).


Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels), over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Continuity of symptomatology

The mere fact of an in- service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson (1) as it pertains to bilateral 
hearing loss, the record contains no medical evidence of 
current bilateral hearing loss as defined under VA regulation 
38 C.F.R. § 3.385.  The June 2007 VA compensation and pension 
(C & P) examiner reported that audiometric testing 
demonstrated normal hearing bilaterally.  Specifically, the 
results of the June 2007 audiogram indicated the following 
decibel losses:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
5
10
10
10
8.75
LEFT
15
10
10
5
20
11.25

The Veteran's hearing thresholds are below those recognized 
by VA as denoting hearing loss.  See 38 C.F.R. § 3.385 
(2008).  

The June 2007 VA C & P examiner also noted that speech 
recognition scores were 100 percent in each ear.  
Consistently, the Veteran's speech recognition scores are 
above those recognized by VA as denoting hearing loss 
pursuant to 38 C.F.R. § 3.385.  

There is no competent medical evidence to the contrary.  
Thus, pursuant to 38 C.F.R. § 3.385, the Veteran does not 
have hearing loss for which compensation may be granted.  The 
Veteran has provided no competent medical evidence to the 
contrary.  Accordingly, Hickson element (1) has not been 
satisfied with respect to bilateral hearing loss.  

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
The claim of entitlement to service connection for bilateral 
hearing loss fails on this basis.  

With regard to Hickson element (1) as it pertains to 
tinnitus, the June 2007 VA C & P examiner did report the 
Veteran's complaints of experiencing recurrent bilateral 
tinnitus for the past 15 years.  The June 2007 VA C & P 
examiner provided a current diagnosis of tinnitus, and 
Hickson element (1) is therefore satisfied.  

Turning to Hickson element (2), the Board will separately 
address disease and injury.

Concerning in-service disease, a review of the Veteran's 
service treatment records reveals no evidence of hearing loss 
or tinnitus.  The Veteran's separation audiogram indicated 
normal hearing and contained no notation of tinnitus 
symptoms.  Furthermore, the record does not reflect medical 
evidence showing any manifestations of hearing loss during 
the one-year presumptive period after his separation from 
service.  Further, the Veteran's first mention of hearing 
loss was upon filing this claim in June 2005, which was 
nearly fifteen years after his November 1990 release from 
active duty.  Accordingly, Hickson element (2) is not met 
with respect to disease.

With respect to in-service injury, the Veteran has asserted 
that he was exposed to noise as a signalman aboard the U.S.S. 
Connelly (DD 979) when he was exposed to five-inch gun fire 
and fire from the "Falix system".  See the hearing 
transcript at page 7.  Although the Board has no reason to 
doubt that the Veteran, like millions of other veterans, may 
have been exposed to noise during service, this does not 
automatically mean that there was injury (i.e., acoustic 
trauma) caused thereby.  
The Veteran and his representative have not pointed to any 
such statutory or regulatory presumption, and the Board is 
aware of none.  Thus, while not necessarily disagreeing that 
the Veteran was exposed to noise from gunfire, the Board 
rejects the notion that acoustic trauma and resulting ear 
damage should be conceded.  There is no objective evidence 
that the Veteran sustained any ear damage or injury in the 
performance of his duties, and there is no evidence of ear or 
hearing complaints in service or for decades thereafter.

In-service incurrence of injury is therefore not met as to 
hearing loss or tinnitus.  Accordingly, Hickson element (2) 
is not satisfied as to either claim.

With regard to Hickson element (3), medical nexus, concerning 
the Veteran's bilateral hearing loss claim, the record is 
pertinently absent any competent evidence of medical nexus 
between the Veteran's claimed bilateral hearing loss and his 
military service.  Indeed, if there is no current diagnosis 
and no in-service disease or injury, medical nexus is an 
impossibility.  The Veteran has been accorded ample 
opportunity to present competent medical evidence in support 
of his claim, but he has failed to do so.  

With respect to the Veteran's claim for service connection 
for tinnitus, the June 2007 VA examiner specifically opined 
that "I[t] is not likely that the recurrent tinnitus is 
related to his military service."  See the June 2007 VA C & 
P audiological examination.  There is no competent medical 
opinion to the contrary.

To the extent that the Veteran himself believes that he has 
hearing loss and tinnitus which are related to his military 
service, it is well-settled that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran has testified that his bilateral hearing loss and 
tinnitus began in service and continued thereafter.  See the 
April 2009 VA hearing transcript at pages 9 and 11.  The 
Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Specifically, there 
is no competent medical evidence that the Veteran was 
diagnosed with or treated for tinnitus for many years after 
his separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider a claimant's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  Continuity of symptomatology after 
service is therefore not demonstrated.   

Accordingly, the Veteran's claims also fail under Hickson 
element (3).  

For the reasons and bases stated above, the Board finds that 
all three Hickson elements have not been met as to the 
Veteran's bilateral hearing loss claim and the second and 
third Hickson elements have not been met as to the Veteran's 
tinnitus claim.  A preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


